DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite the limitations "haptic feedback" in lines 4 and 9.  However, it is unclear whether the difference recitations of “haptic feedback” are referring to the same or different feedbacks, thus, deemed indefinite.
Dependent claims 3-8 are also rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20090149721 to Yang in view of US Pub. 20050113167 to Buchner et al (Buchner) and US Pub. 20030163287 to Vock et al (Vock).

Claim 2. Yang discloses a garment (¶20) comprising: 
two or more sensors contained within the garment and configured to gather data on a stance and/or a movement of a wearer of the garment undertaking a physical activity (¶¶20 and 21, “a plurality of sensors”, “poses”, and “exercise”); and 
configured to provide haptic feedback to the wearer of the garment (¶¶21, 41, and 46, “vibration”, and “tactile sense”), wherein: 
the sensors are configured to transmit the data to a processor for generation of instructions for the wearer (¶21, “computer” which includes some form of processor or the like); and 
provide haptic feedback to the wearer, the haptic feedback corresponding to the instructions for the wearer as-generated by the processor (¶21).
However, Yang fails to explicitly disclose:
one or more actuators; and 
the sensors are respectively associated with different joints of the wearer.
Buchner one or more actuators (¶¶4, 5, and 37).  The system of Yang would have motivation to use the teachings of Buchner in order to provide users with immediate tactile vibrational feedback as a means to notify the users upon reaching specific physical limitations which would assist in helping users prevent injury.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Yang with the teachings of Buchner in order to provide users with immediate tactile vibrational feedback as a means to notify the users upon reaching specific physical limitations which would assist in helping users prevent injury.
Vock teaches the sensors are respectively associated with different joints of the wearer (Fig. 8, and ¶223).  The system of Yang in view of Buchner would have motivation to use the teachings of Vock in order to monitor various areas of the human body in doing so would help improve the overall body health.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Yang in view of Buchner with the teachings of Vock in order to monitor various areas of the human body in doing so would help improve the overall body health.

Claim 3. Yang discloses wherein the instructions for the wearer comprise movement instructions for the wearer to move in a specified manner (¶¶42 and 46, e.g., “how to exercise correctly”).

Claim 4. Yang discloses wherein a characteristic of the haptic feedback depends on the specified manner in which the wearer is instructed to move (¶¶42 and 46, e.g., “provides suggestion about the exercise and poses of the user through … tactile sense, vibration”).

Claim 5. Yang discloses wherein the instructions for the wearer comprise movement instructions for the wearer to change a posture or stance (¶21).

Claim 6. Yang in view of Buchner teaches wherein the one or more actuators are contained within the garment (see Buchner ¶40).

Claim 7. Yang in view of Buchner teaches wherein the one or more actuators are coupled to the garment (see Buchner ¶40).

Claim 8. Yang in view of Buchner teaches wherein: 
the one or more actuators are contained within the garment (see Buchner ¶40); 
the instructions for the wearer comprise instructions for the wearer to move one or more body parts of the wearer (see Yang ¶21); and 
a type of the haptic feedback depends on the specified manner in which the wearer is instructed to move (see Yang ¶¶42 and 46, e.g., “provides suggestion about the exercise and poses of the user through … tactile sense, vibration”).

Claim 9. Yang discloses a system configured to be worn by or coupled to a human body (¶20), the system comprising: 
two or more sensors configured to sense information about a position of at least a portion of the human body (¶¶20 and 21, “a plurality of sensors”, “poses”, and “exercise”); 
configured to provide a tactile stimulus to the human body (¶¶21, 41, and 46, “vibration”, “tactile sense”); and 
a processor (¶21, “computer” which includes some form of processor or the like) configured to: 
receive the information about the position of at least a portion of the human body (¶21) and, 
based on the information as received, provide instructions to provide the tactile stimulus to the human body (¶¶21, 41, and 46, “vibration”, and “tactile sense”).
However, Yang fails to explicitly disclose:
one or more transducers; and 
wherein the sensors are associated with respective different body joints.
Buchner one or more transducers (¶¶4, 5, and 37, the actuating means are interpreted as transducers).  The system of Yang would have motivation to use the teachings of Buchner in order to provide users with immediate tactile vibrational feedback as a means to notify the users upon reaching specific physical limitations which would assist in helping users prevent injury.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Yang with the teachings of Buchner in order to provide users with immediate tactile vibrational feedback as a means to notify the users upon reaching specific physical limitations which would assist in helping users prevent injury.
Vock teaches wherein the sensors are associated with respective different body joints (Fig. 8, and ¶223).  The system of Yang in view of Buchner would have motivation to use the teachings of Vock in order to monitor various areas of the human body in doing so would help improve the overall body health.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Yang in view of Buchner with the teachings of Vock in order to monitor various areas of the human body in doing so would help improve the overall body health.

Claim 10. Yang discloses wherein the sensors are coupled to a garment wearable by the human body (¶20).

Claim 11. Yang in view of Buchner teaches wherein the one or more transducers include a vibrator (see Buchner ¶47).

Claim 14. Yang in view of Buchner teaches wherein the processor is configured to provide a command signal to the one or more transducers (see Buchner ¶40) to provide the tactile stimulus to thereby indicate movement instructions for the human body (see Yang ¶55).

Claim 15. Yang in view of Buchner teaches wherein the processor is configured to provide a command signal to the one or more transducers (see Buchner ¶40) to provide the tactile stimulus to thereby indicate instructions for the human body to change posture (Yang ¶¶46 and 55).

Claim 16. Yang in view of Buchner teaches further comprising a garment, wherein the sensors and the one or more transducers are coupled with the garment (see Yang ¶20, and see Buchner ¶47).

Claim 17. Yang discloses a system comprising: 
two or more sensors configured to sense information about a position of at least a portion of a human body (¶¶20 and 21, “a plurality of sensors”, “poses”, and “exercise”); 
configured to produce a tactile effect on a user (¶¶21, 41, and 46, “vibration”, and “tactile sense”); 
a communication circuit (¶21, discloses communication between different devices which would some form of communication circuit); 
a processor (¶21, “computer” which includes some form of processor or the like) configured to control and the communication circuit; and 
a first external device (¶21, “monitoring center”) having a user interface and instructions operating thereon configured for at least causing the first external device: 
to communicate with the processor via the communication circuit to thereby control in response to the sensed information from the sensors (¶¶20 and 21); and 
to receive user instructions from the user interface to cause to produce the tactile effect (¶¶21, 41, and 46, “vibration”, and “tactile sense”).
However, Yang fails to explicitly disclose:
one or more actuators; and 
wherein the sensors are associated with respective different body joints.
Buchner one or more actuators (¶¶4, 5, and 37).  The system of Yang would have motivation to use the teachings of Buchner in order to provide users with immediate tactile vibrational feedback as a means to notify the users upon reaching specific physical limitations which would assist in helping users prevent injury.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Yang with the teachings of Buchner in order to provide users with immediate tactile vibrational feedback as a means to notify the users upon reaching specific physical limitations which would assist in helping users prevent injury.
Vock teaches wherein the sensors are associated with respective different body joints (Fig. 8, and ¶223).  The system of Yang in view of Buchner would have motivation to use the teachings of Vock in order to monitor various areas of the human body in doing so would help improve the overall body health.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Yang in view of Buchner with the teachings of Vock in order to monitor various areas of the human body in doing so would help improve the overall body health.

Claim 18. Yang discloses wherein the instructions are configured to cause the first external device to receive user instructions from the user interface about a type of tactile effect to produce for the user (¶21).

Claim 19. Yang discloses wherein the type of the tactile effect indicates a corresponding type of movement or posture change for the user to perform (¶¶42 and 46).

Claim 20. Yang in view of Buchner teaches further comprising a garment that includes the one or more actuators (see Buchner ¶40), the communication circuit, and the processor (see Yang ¶21).

Claim 21. Yang in view of Buchner teaches wherein the one or more actuators comprise at least one of a vibrator, an audio transducer, and a mouthpiece transducer (see Buchner ¶¶40 and 47, “vibrational”).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20090149721 to Yang in view of US Pub. 20050113167 to Buchner et al (Buchner) and US Pub. 20030163287 to Vock et al (Vock) as applied to claim 9 above, and further in view of US Pub. 20050240253 to Tyler et al (Tyler).

Claim 12. Yang in view of Buchner fails to explicitly teach wherein the one or more transducers include an audio transducer (emphasis added).
Tyler teaches an audio transducer (¶85).  The system of Yang in view of Buchner would have motivation to use the teachings of Tyler in order to provide alternate ways to give feedback to the users upon reaching specific physical limitations which would assist in helping users prevent injury.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Yang in view of Buchner with the teachings of Tyler in order to provide alternate ways to give feedback to the users upon reaching specific physical limitations which would assist in helping users prevent injury.

Claim 13. Yang in view of Buchner fails to explicitly teach wherein the one or more transducers are coupled to a mouthpiece (emphasis added).
Tyler teaches a mouthpiece (¶¶67 and 134).  The system of Yang in view of Buchner would have motivation to use the teachings of Tyler in order to provide feedback to various areas of the human body in doing so would heighten the users’ awareness.
It would have been further obvious to a person of ordinary skill in the art at the time of the invention to modify the system of Yang in view of Buchner with the teachings of Tyler in order to monitor various areas of the human body in doing so would heighten the users’ awareness.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715